DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether or not R2 can be phenyl or another aryl group. It is not specified, but applicant has recited cycloalkenyl groups of up to 20 carbons, which might suggest phenyl, substituted phenyl, naphthyl or other aryl groups. In the absence of specific guidance from applicant, R2 is constructed as including aryl groups.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprecker et al., US 5,789,374. See the beta-hydroxyketone depicted at col. 13, line 30.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, rejected under 35 U.S.C. 103 as being obvious over Huchel et al., US 2011/0237685 A1. The reference discloses photolabile fragrance storage substances capable of photo-induced release of odorant aldehydes and ketones (abstract). These molecules are aryl beta-hydroxyketones as depicted at (IV) in claim 3, which undergo photo-induced cleavage to afford fragrance molecules (V). R1 an R2 are hydrogen or organic radicals generally. R3-R7are hydrogen, halogen, nitro, alkoxy of 1-15 carbons or alkyl of 1-15 carbons [0007]. Note specific compounds (VI) in claim 6 and (VII) of claim 7, which anticipate claims 1, 2, 5 and 6. The compositions comprising the pro-fragrances are preferably cleaning agents [0065] and may be liquid [0068]. The pro-fragrances may be present at 0.01-5 by weight [0034]. Regarding claim 15, the liberated fragrance ketone may be camphor (claim 5). As all of the limitations of the claims have been met, the disclosure constitutes anticipation. Should the disclosure be considered insufficiently specific to constitute anticipation, it would have been obvious at the time of filing to make and use pro-fragrances and compositions as claimed, because the reference discloses that compositions as claimed are suitable as pro-fragrance containing cleaning compositions. 
Claims 2, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huchel et al., US 2011/0237685 A1. The reference discloses photolabile fragrance storage substances capable of photo-induced release of odorant aldehydes and ketones (abstract). These molecules are aryl beta-hydroxyketones as depicted at (IV) in claim 3, which undergo photo-induced cleavage to afford fragrance molecules (V). R1 an R2 are hydrogen or organic radicals generally. R3-R7 are hydrogen, halogen, nitro, alkoxy of 1-15 carbons or alkyl of 1-15 carbons [0007]. Regarding claims 2, 11, 16 and 17, note that R8 can be alkyl of up to 20 carbons. The compositions comprising the pro-fragrances are preferably cleaning agents [0065] and may be liquid [0068]. The pro-fragrances may be present at 0.01-5 by weight [0034]. This reference differs from the claimed subject matter in that it does not disclose a composition which reads on applicant’s claims with sufficient specificity to constitute anticipation. 
It would have been obvious at the time the invention was made to make such a composition, because this reference teaches that all of the ingredients recited by applicants are suitable for inclusion in a surfactant composition. The person of ordinary skill in the surfactant art would expect the recited compositions to have properties similar to those compositions which are exemplified, absent a showing to the contrary.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed Cir. 1990).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761